Citation Nr: 1233861	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-50 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1961 to April 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

Review of the record reflects that the Veteran has asserted a claim of entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss.  See statements from the Veteran dated in February 2008 and December 2009.  Also, the issues of (1) entitlement to service connection for coronary artery disease (CAD) and (2) whether new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for hypertension have been raised by the record.  See an October 2010 statement from T.P., M.D.  However, these issues have not been developed or adjudicated by the RO.  Thus, they are not presently under the Board's jurisdiction, and the matters are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran an adequate VA examination and to develop and adjudicate inextricably intertwined issues.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has asserted that his service-connected bilateral hearing loss has rendered him unable to secure or follow a substantially gainful occupation.  See e.g., statements from the Veteran dated in April 2007, February 2008, March 2008, December 2009 and April 2012.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The Veteran is service-connected for and currently assigned a 30 percent evaluation for bilateral hearing loss and a 10 percent evaluation for tinnitus.  His combined evaluation is 40 percent.  38 C.F.R. § 4.25 (2011).  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, as previously stated, veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

In support of his claim, the Veteran has submitted his own statements as well as statements from his wife, his former employers and his private audiologists noting that his service-connected bilateral hearing loss has negatively affected his ability to perform his previous occupation.  See e.g., a April 2007 statement from the Veteran, an August 2007 statements from the Veteran's wife, August 2007 statements from L.G., and T.A., the Veteran's former employers, and a December 2009 statements from C.B., M.A.  

Since the Veteran filed his claim for TDIU in April 2007, he has been afforded VA audiological examinations in May 2009 and April 2010.  However, after review of these examination reports, the Board concludes that they are inadequate for the purposes of adjudicating the Veteran's claim.  Initially, the Board notes that the examiners, both VA audiologists, failed to describe the affects of the Veteran's bilateral hearing loss on his daily life as per the United States Court of Appeals for Veterans Claims' (the Court's) holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, the May 2009 examiner was provided the Veteran's VA claims file for review, but did not comment on whether the Veteran service-connected bilateral hearing loss rendered him unable to secure and follow a substantially gainful occupation.  Conversely, the April 2010 VA examiner opined that the Veteran would be "disqualified from any occupations that require normal hearing sensitivity as a condition of employment," although he was not provided the VA claims file for review in connection with the VA examination.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In light of above, the Board finds that the May 2009 and April 2010 VA examinations are inadequate for adjudicating the Veteran's claim seeking TDIU.  Accordingly, upon remand, he should be afforded an adequate VA audiological examination.  

Further, as noted above, the Veteran's combined evaluation does not meet the requirement of 38 C.F.R. § 4.16(a), and thus, the Veteran's claim has been developed and adjudicated on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  Indeed, the RO referred the Veteran's VA claims file for review by the Director of Compensation and Pension in October 2010 who provided an opinion addressing whether the Veteran's service-connected bilateral hearing loss rendered him unable to unable to secure and follow a substantially gainful occupation.  See a November 2010 statement from the Director of Compensation and Pension.  However, the issues of (1) entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss, (2) entitlement to service connection for CAD and (3) whether new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for hypertension, have been raised by the record, but have not been developed or adjudicated in the first instance by the AOJ, therefore, they have been referred to the AOJ.  The Board observes that, if granted, partially or in full, the assigned evaluations for these disorders would affect the Veteran's combined evaluation, and thus, adjudication of the Veteran's TDIU claim may be governed by 38 C.F.R. § 4.16(a) rather than 4.16(b).  

In light of above, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the claims that the Board has referred to the AOJ for development and adjudication.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of the Veteran's TDIU claim must be deferred until development of the Veteran's claims of (1) entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss, (2) entitlement to service connection for CAD and (3) whether new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for hypertension, have been fully developed and adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO/AMC must fully develop and adjudicate the Veteran's claims of (1) entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss, (2) entitlement to service connection for CAD and (3) whether new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for hypertension, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history and affording him appropriate VA examination(s) to determine the effect of his service-connected disabilities on his employability.  

3.  Thereafter, RO/AMC should afford the Veteran a VA audiological examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).  

The examiner should also comment on the effect of the Veteran's service-connected disabilities (currently bilateral hearing loss and tinnitus) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  When the development requested has been completed, the Veteran's TDIU claim should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



